FILED
                            NOT FOR PUBLICATION                            DEC 09 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50071

               Plaintiff - Appellee,             D.C. No. 3:12-cr-04340-GPC-1

  v.
                                                 MEMORANDUM*
MARIA LUISA LOPEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Gonzalo P. Curiel, District Judge, Presiding

                           Submitted December 18, 2013**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Maria Luisa Lopez appeals from the district court’s judgment and challenges

the 63-month sentence imposed following her guilty-plea conviction for

importation of cocaine, in violation of 21 U.S.C. §§ 952 and 960. We have

jurisdiction under 28 U.S.C.§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lopez contends that the district court procedurally erred in a number of

ways when it denied her a minor role adjustment and sentenced her to 63 months in

prison. We need not determine whether there were any procedural errors because

it is apparent from the record that any error was harmless. See United States v.

Leal-Vega, 680 F.3d 1160, 1170 (9th Cir. 2012) (recognizing that harmless error

review applies when the court errs in the Guidelines calculation). The district court

imposed a two-level variance primarily because it had not granted Lopez a minor

role adjustment, and it imposed a sentence that is within the Sentencing Guidelines

range that would have resulted had the court granted a minor role adjustment.

Moreover, the record leaves no doubt that the district court would not have

imposed a lower sentence absent the asserted procedural errors.

      Lopez also contends that the 63-month sentence is substantively

unreasonable. The sentence is not substantively unreasonable in light of the

totality of the circumstances and the 18 U.S.C. § 3553(a) factors, including the

need to avoid unwarranted sentencing disparities and provide deterrence, the large

quantity of cocaine involved in the offense, the fact that Lopez was the one who

was bringing the drugs into the United States, and Lopez’s actions in supplying the

car for the offense and bringing her minor children with her during the offense.

See Gall v. United States, 552 U.S. 38, 51 (2007).


                                          2
AFFIRMED.




            3